Citation Nr: 1216097	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969 and December 1969 to December 1986.  Service in Vietnam and award of the Purple Heart Medal and Combat Action Ribbon are evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for the Veteran's bilateral hearing loss and rated the disability as noncompensably disabling.  The Veteran disagreed with the initial rating and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  In addition, the United States Court of Appeals for Veterans Claims has held that in addition to the application of the rating schedule, a VA examiner must describe the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran was examined in February 2010 by a VA examiner.  The examiner did not describe the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  The Court has held that once VA provides an examination, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the veteran's prior medical history and examinations and provides a sufficiently detail description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr at 311; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because the examiner did not provide the required discussion of the effect of hearing loss on the Veteran's daily activities, the examination is not adequate.

Finally, the record includes the February 2008 examination report of Dr. J. Simmons, M.D.  The report requires clarification by the examiner to state what type of speech discrimination score was reported in the examination report.  See Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).  

Also, the Veteran should be requested to identify any additional medical records that are relevant to his claim. In addition, the statement of the case indicated that VA treatment records dating from June 2006 to April 2007 had been reviewed.  These and any additional records identified by the Veteran should be associated with the claims folder or Virtual VA. 

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. J. Simmons, M.D., in writing and request that he clarify what type of speech discrimination score he reported in the Veteran's February 2008 examination report (e.g., was the Maryland CNC controlled speech discrimination test used).  Any response should be included in the Veteran's VA claims folder.  If, after making reasonable efforts to obtain the information, the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  See 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify all sources of assessment for his hearing loss that are not already of record, including any VA medical records.  Attempt to obtain all identified records provided that the Veteran completes any necessary authorization forms for non-VA medical records.  If any identified records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Associate with the record VA treatment records dating from June 2006 and any other relevant VA treatment records identified by the Veteran.

4.  After steps one and two are complete, schedule the Veteran for a VA audiological examination.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should note that the claims file was reviewed.  The examiner should report the current nature and extent of the Veteran's service-connected bilateral hearing loss.  In addition, the examiner should describe the effect the hearing loss has on the Veteran's occupational functioning and daily activities.

5.  Ensure completion of the foregoing and any other development deemed necessary, and readjudicate the Veteran's claim for a compensable initial disability rating for service-connected bilateral hearing loss.  If the benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


